Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11-13, 37, 38, 40, 41, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130237257 to Walke et al in view of U.S. Publication No. 20160142974 to Lindoff et al, and in further view of U.S. Publication No. 20090221284 to Kim et al.
Referring to claim 1, Walke et al disclose in Figures 5-6 a method (performed by UE 550) for monitoring a channel (paging channel/broadcast channel/control channel), comprising:
Monitoring, by UE (UE 550), a channel (paging channel/broadcast channel/control channel) by using a DRX or eDRX (not in reference; claim is in “or” form and only requires one of the limitations) scheme in a time window (scan window 604) after being woken up upon a wake-up period (wake-up period 604).  In DRX mode, UE enters a low-power state where the UE shuts off its receiver 554 to save power, and wake ups at regular intervals to monitor the paging/broadcast/control channels for certain downlink messages.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its receiver 554, and wake up for periods 604 corresponding to scan windows 604, during which UE 550 monitors the paging channel for page messages directed to UE 550.

Stopping monitoring the channel (not specifically disclosed; however, if a page message is received, UE 550 sets up a call with the network according to the page message, or responds to the page message, or performs other suitable procedures, and UE 550 does not continue to monitor the paging channel since UE 550 already received a page message; refer also to Kim et al rejection below), and continuing to monitor the wake-up period when the UE does not receive the information in the time window.  If no page message for UE 550 is received, UE 550 shuts of its receiver 554 again until the next wake-up period 604, and so, UE 550 goes back into the low-power state to monitor for the next wake-up period 604.
Wherein the channel comprises a paging channel (paging channel), and the information comprises a paging message (UE 550 monitors the paging channel for page messages directed to UE 550); and/or, the channel comprises a control channel (control channel; Section 0066), and the information comprises control channel scheduling information (not in reference; claim is in “and/or” form and only requires one of the limitations).  Refer to Sections 0050-0059 and 0066.
Walke et al do not disclose … monitoring, by user equipment, a channel by using a discontinuous reception or extended DRX scheme in a time window after being woken up upon reception of a wake-up signal; … and continuing to monitor the wake-up signal when the UE does not receive the information in the time window …
Lindoff et al disclose in Figure 4 and Section 0054 that UE 12b enters a sleep period during which UE 12b turns off its communication interface 22 but maintains a time keeping function running the sleep period timer.  Once the sleep period timer is close to expire, UE 12b receives a wake-up signal 45, and monitor for possible paging signals from the NW 10 according to the DRX cycle during an active time wake-up signal when the UE does not receive the information in the time window … One would have been motivated to do so so since a UE in DRX mode can wake up to receive signals during a wake-up period upon reception of a wake-up signal.
Walke et al also do not disclose … stopping monitoring the channel… ; wherein the channel comprises a paging channel, and the information comprises a paging message; and/or, the channel comprises a control channel, and the information comprises control channel scheduling information.  
Kim et al disclose in Figure 6 and Sections 0045-0046 that BS transmits paging information in scheduling information to a UE on a control channel (claimed “channel comprises a control channel, and the information comprises control channel scheduling information”), and UE monitors the control channel for paging information in scheduling information directed to the UE according to a DRX scheme.  When UE does not receive paging information in scheduling information directed to the UE on the control channel, UE continuously performs a discontinuous reception operation.  When UE receives paging information in scheduling information directed to the UE on the control channel, UE stops the discontinuous reception operation (claimed “stopping monitoring the channel”) and receives the paging information in scheduling information directed to the UE.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … stopping monitoring the channel… ; wherein the channel comprises a paging channel, and the information comprises a paging message; and/or, the channel comprises a control channel, and the information comprises control channel scheduling information.  One would have been motivated to do so so that UE 
Referring to claim 2, Walke et al disclose in Figures 5-6 wherein continuing to monitor the wake-up signal comprises: continuing to monitor the wake-up signal after entering a sleep mode.  If no page message for UE 550 is received, UE 550 shuts of its receiver 554 again until the next wake-up period 604, and so, UE 550 goes back into the low-power state, which is a sleep mode (Section 0093), to monitor for the next wake-up period 604.  Refer to Sections 0050-0059 and 0066.  Lindoff et al also disclose in Figure 4 and Section 0054 that UE 12b enters a sleep period during which UE 12b turns off its communication interface 22 but maintains a time keeping function running the sleep period timer; once the sleep period timer is close to expire, UE 12b receives a wake-up signal 45, and monitor for possible paging signals from the NW 10 according to the DRX cycle during an active time period. 
Referring to claim 4, Walke et al do not disclose wherein the UE enters a sleep mode upon determining according to system information or a broadcast that a network side apparatus supports transmission of the wake-up signal, or enters the sleep mode according to a network configuration. 
Lindoff et al disclose in Figure 2c and Section 0052 that a UE receives power saving configuration information from network 10b via NW node 11, the power saving information comprising information about sleep periods and active periods of the UE.  The UE then enters the sleep period and active periods according to the power saving configuration information from network 10b (claimed “enters the sleep mode according to a network configuration”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the UE enters a sleep mode upon determining according to system information or a broadcast that a network side apparatus supports transmission of the wake-up signal (not in reference; claim is in “or” form and only requires one of the limitations), or enters the sleep mode according to a network configuration.  
	Referring to claim 11, Walke et al disclose in Figures 5-6 a method (performed by NodeB 510) for transmitting information (page message), comprising:
Transmitting a wake-up period (wake-up period 604) to UE.
Transmitting information over a channel (paging channel/broadcast channel/control channel) in a time window (scan window 604) by using a DRX or eDRX scheme (not in reference; claim is in “or” form and only requires one of the limitations) when the information needs to be transmitted in the time window.  In DRX mode, UE enters a low-power state where the UE shuts off its receiver 554 to save power, and wake ups at regular intervals to monitor the paging/broadcast/control channels for certain downlink messages.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its receiver 554, and wake up for periods 604 corresponding to scan windows 604, during which UE 550 monitors the paging channel for page messages directed to UE 550 from NodeB 510.  So, NodeB 510 can transmit a page message to UE 550 during a scan window 640 when UE 550 is awake.  If NodeB 510 transmits a page message to UE 550, UE 550 receives the page message and then UE 550 sets up a call with the network according to the page message, or responds to the page message, or performs other suitable procedures.
Refraining from transmitting the information over the channel by using the DRX or eDRX scheme (not in reference; claim is in “or” form and only requires one of the limitations) in the time window when the information does not need to be transmitted in the time window.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its receiver 554, and wake up for periods 604 corresponding to scan windows 604, during which UE 550 monitors the paging channel for page messages directed to UE 550 from NodeB 510.  So, NodeB 510 can transmit a page message to UE 550 during a scan window 640 when UE 550 is awake.  If NodeB 510 
Wherein the channel comprises a paging channel (paging channel), and the information comprises a paging message (UE 550 monitors the paging channel for page messages directed to UE 550 from NodeB 510); and/or, the channel comprises a control channel (control channel; Section 0066), and the information comprises control channel scheduling information (not in reference; claim is in “and/or” form and only requires one of the limitations).  Refer to Sections 0050-0059 and 0066.
Walke et al do not disclose transmitting a wake-up signal to UE.
Lindoff et al disclose in Figure 4 and Section 0054 that UE 12b enters a sleep period during which UE 12b turns off its communication interface 22 but maintains a time keeping function running the sleep period timer.  Once the sleep period timer is close to expire, UE 12b receives a wake-up signal 45, and monitor for possible paging signals from the NW 10 according to the DRX cycle during an active time period.  The active period timer may be started in response to the sleep period timer expiring or in response to receiving the wake-up signal 45.  During the active period, UE 12b may receive a paging signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include  transmitting a wake-up signal to UE.   One would have been motivated to do so so since a UE in DRX mode can wake up to receive signals during a wake-up period upon reception of a wake-up signal.
Walke et al also do not disclose wherein the channel comprises a paging channel, and the information comprises a paging message; and/or, the channel comprises a control channel, and the information comprises control channel scheduling information.
Kim et al disclose in Figure 6 and Sections 0045-0046 that BS transmits paging information in scheduling information to a UE on a control channel (claimed “channel comprises a control channel, and the information comprises control channel scheduling information”), and UE monitors the control and/or, the channel comprises a control channel, and the information comprises control channel scheduling information.  One would have been motivated to do so so that UE stops monitoring the channel for paging/control information when UE receives paging/control information to save monitoring resources, and in order for UE to receive control channel scheduling information to facilitate data communication. 
	Referring to claim 12, Walke et al disclose in Figures 5-6 wherein the UE is such UE that stops monitoring the channel (not specifically disclosed; however, if a page message is received, UE 550 sets up a call with the network according to the page message, or responds to the page message, or performs other suitable procedures, and UE 550 does not continue to monitor the paging channel since UE 550 already received a page message; refer also to Kim et al rejection below) and continues to monitor the wake-up period after entering a sleep mode when the UE does not receive the information in the time window.  In DRX mode, UE enters a low-power state where the UE shuts off its receiver 554 to save power, and wake ups at regular intervals to monitor the paging/broadcast/control channels for certain downlink messages.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its receiver 554, and wake up for periods 604 corresponding to scan windows 604, during which UE 550 monitors the paging channel for page messages directed to UE 550.  If a page message is received, UE 550 sets up a call with the network according to the page message, or responds to the page message, or performs other suitable procedures.  If no page message for UE 550 is received, UE 550 shuts of its receiver 554 again until the next wake-up period 604, and so, UE 550 goes back into the low-power state, which is a sleep mode (Section 0093), to monitor for the next wake-up period 604.  Refer to Sections 0050-0059 and 0066.  
Walke et al do not disclose … continues to monitor the wake-up signal after entering a sleep mode when the UE does not receive the information in the time window.
Lindoff et al disclose in Figure 4 and Section 0054 that UE 12b enters a sleep period during which UE 12b turns off its communication interface 22 but maintains a time keeping function running the sleep period timer.  Once the sleep period timer is close to expire, UE 12b receives a wake-up signal 45, and monitor for possible paging signals from the NW 10 according to the DRX cycle during an active time period.  The active period timer may be started in response to the sleep period timer expiring or in response to receiving the wake-up signal 45.  During the active period, UE 12b may receive a paging signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … continues to monitor the wake-up signal after entering a sleep mode when the UE does not receive the information in the time window.  One would have been motivated to do so so since a UE in DRX mode can wake up to receive signals during a wake-up period upon reception of a wake-up signal.
Walke et al also do not disclose wherein the UE is such UE that stops monitoring the channel and …
Kim et al disclose in Figure 6 and Sections 0045-0046 that BS transmits paging information in scheduling information to a UE on a control channel and UE monitors the control channel for paging information in scheduling information directed to the UE according to a DRX scheme.  When UE does not receive paging information in scheduling information directed to the UE on the control channel, UE stops monitoring the channel”) and receives the paging information in scheduling information directed to the UE.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the UE is such UE that stops monitoring the channel and … One would have been motivated to do so so that UE stops monitoring the channel for paging/control information when UE receives paging/control information to save monitoring resources.
Referring to claim 13, refer to the rejection of claim 4.
Referring to claim 37, Walke et al disclose in Figures 5-6 an apparatus (UE 550) for monitoring a channel, comprising:
 	A memory (memory 592) configured to store program instructions.
A processor (processor 590) configured to read and execute the program instructions stored in the memory to (processor 590 executes program instructions stored in memory 592 to perform UE 550 functions):
Monitor a channel by using a DRX or eDRX scheme in a time window after UE is woken up upon a wake-up period.
Process information when the UE receives the information in the time window.
Stop monitoring the channel and continue to monitor the wake-up period when the UE does not receive the information in the time window.
Wherein the channel comprises a paging channel, and the information comprises a paging message; and/or the channel comprises a control channel, and the information comprises control channel scheduling information.
reception of a wake-up signal; … continue to monitor the wake-up signal when the UE does not receive the information in the time window…
Walke et al also do not disclose …. stop monitoring the channel …; wherein the channel comprises a paging channel, and the information comprises a paging message; and/or the channel comprises a control channel, and the information comprises control channel scheduling information.  Refer to the rejection of claim 1.
Referring to claim 38, Walke et al disclose in Figures 5-6 apparatus for transmitting information, comprising:
A memory (memory 540) configured to store program instructions.
A processor (processor 542) configured to read and execute the program instructions stored in the memory to (processor 540 executes program instructions stored in memory 542 to perform NodeB 510 functions):
Transmit a wake-up period to UE.
Transmit information over a channel in a time window by using a DRX or eDRX scheme when the information needs to be transmitted in the time window.
Refrain from transmitting the information over the channel by using a DRX or eDRX scheme in the time window when the information does not need to be transmitted in the time window.
Wherein the channel comprises a paging channel, and the information comprises a paging message; and/or, the channel comprises a control channel, and the information comprises control channel scheduling information.
Walke et al do not disclose transmit a wake-up signal to UE.
and/or, the channel comprises a control channel, and the information comprises control channel scheduling information.  Refer to the rejection of claim 11.
Referring to claim 40, refer to the rejection of claim 2.
Referring to claim 41, refer to the rejection of claim 4.
Referring to claim 45, refer to the rejection of claim 12.
Referring to claim 46, refer to the rejection of claim 4.
Claims 5, 14, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130237257 to Walke et al in view of U.S. Publication No. 20160142974 to Lindoff et al in view of U.S. Publication No. 20090221284 to Kim et al in view of U.S. Publication No. 20060087993 to Sengupta et al, and in further view of U.S. 20130188503 to Anepu et al.  
Referring to claims 5 and 42, Walke et al disclose in Figures 5-6 wherein monitoring, by the UE, the channel by using the DRX or eDRX scheme (not in reference; claim is in “or” form and only requires one of the limitations) in the time window after being woken up upon reception of the wake-up signal comprises: entering an idle or inactive state (low-power state, which is an idle or inactive state), starting a time window (scan window 604), and monitoring the paging channel by using the DRX or eDRX scheme in the time window … In DRX mode, UE enters a low-power state where the UE shuts off its receiver 554 to save power, and wake ups at regular intervals to monitor the paging/broadcast/control channels for certain downlink messages.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its receiver 554, and wake up for periods 604 corresponding to scan windows 604, during which UE 550 monitors the paging channel for page messages directed to UE 550 (claimed “entering an idle or inactive state, starting a time window, and monitoring the paging channel by using the DRX or eDRX scheme in the time window…”).  Refer to Sections 0050-0059 and 0066.
, after the UE entering a sleep mode from the idle or inactive state is woken up upon reception of the wake-up signal…
Sengupta et al disclose in Figures 6-7 wherein a UE switches from an idle mode to a sleep mode to save power (claimed “UE entering a sleep mode from an idle or inactive state”).  Then, UE receives a wake-up call and UE wakes up to operate in an idle mode to receive incoming data (claimed “…enters the idle or inactive state after being woken up by the wake-up signal…”).  Refer to Sections 0004 and 0030-0032.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … entering an idle or inactive state, starting a time window, and monitoring the paging channel by using the DRX or eDRX scheme in the time window, after the UE entering a sleep mode from the idle or inactive state is woken up upon reception of the wake-up signal… One would have been motivated to do so so UE can enter the idle mode from the sleep mode to receive data.
Walke et al also do not disclose … wherein a length of the time window is prescribed by a protocol, configured by a network side apparatus via a broadcast, or configured by the network side apparatus via dedicated signaling.
Anepu et al disclose in Sections 0067-0068 wherein UE uses different DRX cycle lengths to monitor the channel for paging messages, wherein the DRX cycle lengths are configured by the network using broadcast or dedicated signaling.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … wherein a length of the time window is prescribed by a protocol (not in reference; claim is in “or” form and only requires one of the limitations), configured by a network side apparatus via a broadcast, or configured by the network side apparatus via dedicated signaling.  One would have been motivated to do so so that the network can 
Referring to claim 14, Walke et al do not disclose wherein when the UE entering a sleep mode from an idle or inactive state enters the idle or inactive state after being woken up by the wake-up signal…
Sengupta et al disclose in Figures 6-7 wherein a UE switches from an idle mode to a sleep mode to save power (claimed “UE entering a sleep mode from an idle or inactive state”).  Then, UE receives a wake-up call and UE wakes up to operate in an idle mode to receive incoming data (claimed “…enters the idle or inactive state after being woken up by the wake-up signal…”).  Refer to Sections 0004 and 0030-0032.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein when the UE entering a sleep mode from an idle or inactive state enters the idle or inactive state after being woken up by the wake-up signal… One would have been motivated to do so so UE can enter the idle mode from the sleep mode to receive data.
Walke et al also do not disclose … wherein a length of the time window is prescribed by a protocol, configured by a network side apparatus via a broadcast, or configured by the network side apparatus via dedicated signaling.
Anepu et al disclose in Sections 0067-0068 wherein UE uses different DRX cycle lengths to monitor the channel for paging messages, wherein the DRX cycle lengths are configured by the network using broadcast or dedicated signaling.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … a length of the time window is prescribed by a protocol (not in reference; claim is in “or” form and only requires one of the limitations), configured by a network side apparatus via a broadcast, or configured by the network side apparatus via dedicated signaling.  One would have been motivated to do so so that the network can . 
Claims 7, 16, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130237257 to Walke et al in view of U.S. Publication No. 20160142974 to Lindoff et al in view of U.S. Publication No. 20090221284 to Kim et al in view of U.S. Publication No. 20120069827 to Lee et al, and in further view of U.S. 20130188503 to Anepu et al.  
Referring to claims 7 and 43, Walke et al disclose in Figures 5-6 wherein monitoring, by the UE, the channel by using the DRX or eDRX scheme (not in reference; claim is in “or” form and only requires one of the limitations) in the time window after being woken up upon reception of the wake-up signal comprises: entering a low-power state, starting a time window (scan window 604), and monitoring the control channel by using the DRX or eDRX scheme in the time window … In DRX mode, UE enters a low-power state where the UE shuts off its receiver 554 to save power, and wake ups at regular intervals to monitor the paging/broadcast/control channels for certain downlink messages.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its receiver 554, and wake up for periods 604 corresponding to scan windows 604, during which UE 550 monitors the paging channel for page messages directed to UE 550 (claimed “entering a low-power state, starting a time window, and monitoring the paging channel by using the DRX or eDRX scheme in the time window”).  Refer to Sections 0050-0059 and 0066.
Walke et al do not disclose … entering a connected state, starting a time window, and monitoring the control channel by using the DRX or eDRX scheme in the time window, after the UE entering a sleep mode from the connected state is woken up upon reception of the wake-up signal…
Lee et al disclose in Sections 0033 and 0038 wherein UE switches from connected mode to an idle/inactive mode/low-power mode/sleep mode to save power (claimed “entering a sleep mode from the connected state”).  Upon receiving a wake-up signal, UE switches from idle/inactive mode/low-connected state, …, after the UE entering a sleep mode from the connected state is woken up upon reception of the wake-up signal”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … entering a connected state, starting a time window, and monitoring the control channel by using the DRX or eDRX scheme in the time window, after the UE entering a sleep mode from the connected state is woken up upon reception of the wake-up signal… One would have been motivated to do so so that the UE can switch to a connected state to receive data upon receiving a wake-up signal to wake up from the sleep state. 
Walke et al also do not disclose … wherein a length of the time window is configured by a network side apparatus via dedicated signaling.
Anepu et al disclose in Sections 0067-0068 wherein UE uses different DRX cycle lengths to monitor the channel for paging messages, wherein the DRX cycle lengths are configured by the network using broadcast or dedicated signaling.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … wherein a length of the time window is configured by a network side apparatus via dedicated signaling.  One would have been motivated to do so so that the network can configure DRX cycle lengths for UEs to monitor page messages using dedicated signaling. 
Referring to claim 16, Walke et al do not disclose wherein when the UE entering a sleep mode from a connected state enters the connected state after being woken up upon reception of the wake-up signal…
Lee et al disclose in Sections 0033 and 0038 wherein UE switches from connected mode to an idle/inactive mode/low-power mode/sleep mode to save power (claimed “entering a sleep mode from the connected state”).  Upon receiving a wake-up signal, UE switches from idle/inactive mode/low-power mode/sleep mode back to the connected mode to receive data (claimed “when the UE entering a sleep mode from a connected state enters the connected state after being woken up upon reception of the wake-up signal…”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein when the UE entering a sleep mode from a connected state enters the connected state after being woken up upon reception of the wake-up signal…  One would have been motivated to do so so that the UE can switch to a connected state to receive data upon receiving a wake-up signal to wake up from the sleep state. 
Walke et al also do not disclose … a length of the time window is configured by a network side apparatus via dedicated signaling.
Anepu et al disclose in Sections 0067-0068 wherein UE uses different DRX cycle lengths to monitor the channel for paging messages, wherein the DRX cycle lengths are configured by the network using broadcast or dedicated signaling.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … a length of the time window is configured by a network side apparatus via dedicated signaling.  One would have been motivated to do so so that the network can configure DRX cycle lengths for UEs to monitor page messages using dedicated signaling. 
Claims 9 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130237257 to Walke et al in view of U.S. Publication No. 20160142974 to Lindoff et al in view of U.S. Publication No. 20090221284 to Kim et al, and in further view of U.S. Publication No. 20200037242 to Yilmaz et al.
Walke et al do not disclose when the UE in a sleep mode has uplink data to transmit, further comprising: waking up the UE, and transmitting the uplink data [claim 9]; and wherein the processor is further configured to read and execute the program instructions stored in the memory to: wake up itself to transmit uplink data when the UE in a sleep mode needs to transmit the uplink data [claim 44].
 when the UE in a sleep mode has uplink data to transmit, further comprising: waking up the UE, and transmitting the uplink data [claim 9]; and wherein the processor is further configured to read and execute the program instructions stored in the memory to: wake up itself to transmit uplink data when the UE in a sleep mode needs to transmit the uplink data [claim 44].  One would have been motivated to do so so that UE can wake up from sleep mode to transmit uplink data if needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20170188386 to Hoglund et al disclose in Figures 1-7 a system wherein UE wakes up to receive paging messages, but if UE does not receive paging messages, UE returns to sleep mode;  UE also wakes up to send uplink data.  Refer to Sections 0045-0076.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
February 8, 2021